Title: To Thomas Jefferson from De Pio, [21 July 1785]
From: Pio, Chevalier de
To: Jefferson, Thomas



ce Jeudy [21 July 1785]

Mr. de Pio, Chargé d’Affaires du Roy de Naples, ayant oublié quelqu’article de la conversation qu’il a eu avec Monsieur Jefferson Mardy à Versailles au sujet des denrées de l’Amerique Septentrionale, qu’on pourraient importer en Europe, et particulierement dans les Ports des Siciles; il prie Mr. Jefferson de vouloir bien lui dire, si outre les Tabacs, et les Poissons salés il y en a d’autres.
Mr. de Pio demande bien pardon de la liberté qu’il prend, n’osant pas de venir l’importuner personnellement, et il a l’honneur de lui faire ses trés humbles complimens.
